Title: From George Washington to Peter Hog, 24 July 1757
From: Washington, George
To: Hog, Peter



To Captain HoggSir,
[Fort Loudoun] July 24th 1757

I should have written fully to you long since, and sent an Officer to relieve you, but the expectation we were in (by reports from Fort Cumberland) of a french invasion from Ohio, kept us in continual alarm, and readiness to oppose the attempt.
I must now, as I formerly have done, say, that all accompts relative to provisions must be settled with the Commissary; and all that concern the payment of your company, with the paymaster—I have nothing to do with either, nor do I choose to interfere with their Business. I shall send money by Major Lewis (if the pay-master does not go himself) to discharge your recruiting accompt, and the sums due to the Masters of such Servants as you may have enlisted. The reason why this was not done before, was the want of money, which I have been without

since December, ’till about a fortnight ago; and now an insufficient sum is come to hand, to answer the numerous demands against the public.
I mentioned to Captn McNeill your demand upon David Evans; and he has stopped the money: But, as he writes to you by this opportunity, I refer to him. In respect to your other demand, against Trotter, it wou’d have been regular to have made out your accompt and sent it to the commanding officer of the company he is in; and then if Trotter refused to pay it, I shou’d have appointed a Court of Enquiry to sit and examine into the justice of your claim, and the reason of his denial, and order’d payment, if they thought it due. But I never will assume an arbitary power, and oblige any person to pay a sum, unheard. I have heard nothing more about the matter; and the company in which Trotter is Sergeant, lies at a great distance from this: So I presume, the affair either is, or may be settled without my interposition.
I have great complaints made concerning your manner of carrying on the works at the Fort you are building. It has cost infinitely more money than ever was intended for it. and, by the injudicious spot of ground you have chosen to fix it upon, it has caused a general clamour.
Mr Bullet and Mr Fleming inform me, that you refuse to do the necessaries belonging to it.
I therefore desire you will immediately upon receipt of this, deliver up the company, arms, stores and fort, to the command of the former; that the Kings Service may not suffer: You are to take Lt Bullet’s receipt for every thing delivered to him.
I shall suspend giving any directions concerning the provisions at Ft Dinwiddie, or matters relative to the company. Major Lewis will have the command of it, and will be instructed in these points. I am &c.

G:W.

